DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10, which depends upon claim 1, recites “the filling insert” lacking a proper antecedent basis. A filling insert was recited in claim 7. For purposes of this examination, claim 10 is interpreted to be depended upon claim 7.
Claim 13 recites “wherein the shell core comprises a bend having a bend angle, e.g., of at least 60 degrees”. It is unclear if the limitation of 60 degrees is optional or not. For purposes of this examination, this limitation is interpreted as “wherein the shell core comprises a bend having a bend angle of at least 60 degrees”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qin et al. (Chinese Patent Document CN104696167A, machine translation provided by the applicant on 04/28/2020), hereinafter “Qin”.

As per claim 1, Qin discloses a wind turbine blade extending from a root end to a tip end along a longitudinal axis and comprising a root region, a transition region, and an airfoil region, the wind turbine blade comprising - a profiled contour with a leading edge (103; figure 2) and a trailing edge (106) and a chord extending between the leading edge and the trailing edge (as shown; figure 2); - a blade shell with a first blade shell part with a pressure side (107) and a second blade shell part with a suction side (108), the first and second blade shell parts extending from the root end to the tip end and joined along a leading edge glue joint (as shown; figures 1, 2); - a first main spar cap integrated in the first blade shell part; - a second main spar cap integrated in the second blade shell part; and - one or more shear webs connected between the first main spar cap and the second main spar cap (see annotated figure 2 below), wherein one of the first blade shell part and the second blade shell part comprises a shell core (208-210, collectively) arranged between an inner laminate (205) and an outer laminate (206), wherein the shell core comprises a bend (200; figures 4, 5) having a bend angle of at least 60 degrees (as shown; figure 4)between a first part of the shell core (210) and a second part of the shell core (209).  


    PNG
    media_image1.png
    437
    599
    media_image1.png
    Greyscale


As per claim 2, Qin discloses the wind turbine blade according to claim 1 and further discloses wherein the bend angle is in the range from 80 degrees to 100 degrees (the angle shown in figure 4 formed by components 209 and 210 is shown to be about 100 degrees).  

As per claim 3, Qin discloses the wind turbine blade according to claim 1, and further discloses wherein the second part of the shell core (209) forms a part of a flatback section at the trailing edge (as shown; figure 4).  

As per claim 4, Qin discloses the wind turbine blade according to claim 1, and further discloses wherein the second part of the shell core at least in a first cross-section and/or a (as shown, the height of vertical component 209 is the height of the flatback section; figure 4).  

As per claim 11, Qin discloses the wind turbine blade according to claim 1, and further discloses wherein the outer laminate comprises a glue surface for a trailing edge glue joint of the wind turbine blade (outer laminate 206 has an end engaging the trailing edge, i.e., a surface capable of receiving glue to form a glue joint; figure 4).  

As per claim 13, Qin discloses a blade shell part for a pressure side and/or a suction side of a wind turbine blade, the blade shell part extending from the root end to the tip end with a glue surface for a trailing edge glue joint, the blade shell part comprising a main spar cap integrated in the blade shell part (see annotated figure 2 above), wherein the blade shell part comprises an inner laminate and an outer laminate, and a shell core arranged between an inner laminate (205) and an outer laminate (206), wherein the shell core comprises a bend (200; figures 4, 5) having a bend angle of at least 60 degrees (as shown; figure 4) between a first part of the shell core (210) and a second part of the shell core (209).  

As per claim 14, Qin discloses a method of manufacturing a wind turbine blade extending from a root end to a tip end along a longitudinal axis and comprising a root region, a transition region, and an airfoil region, the wind turbine blade comprising a profiled contour with a leading edge and a trailing edge and a chord extending between the leading edge and the trailing edge, a blade shell with a pressure side and a suction side, a first main spar cap integrated in the pressure side of the blade shell, a second main spar cap integrated in the suction side of the blade shell, and one or more shear webs connected between the first main spar cap and the second main spar cap, the method comprising - arranging an outer (206) for an outer laminate in a mould shell (airfoil made via vacuum infusion in a mold; see machine translation filed on 04/28/2020, paragraph [0010]); - arranging a shell core (208-210, collectively) on the outer reinforcement material (as shown; figure 4), wherein arranging a shell core comprises forming a bend (200; figures 4, 5) having a bend angle of at least 60 degrees (as shown; figure 4) between a first part of the shell core and a second part of the shell core (as shown; figure 4); - arranging an inner reinforcement material (205) for an inner laminate on the shell core; - adding resin to the inner reinforcement material and the outer reinforcement material; and - curing the resin (airfoil made via vacuum infusion in a mold, i.e., inherently having steps of adding resin and curing the resin; see machine translation filed on 04/28/2020, paragraph [0010]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qin.

As per claims 5 and 6, Qin discloses the wind turbine blade of claim 1. While Qin does not explicitly disclose wherein the bend has an inner radius less than 200 mm and wherein the bend has an outer radius less than 200 mm, the applicant’s disclosure is silent of any criticality in the claimed shape. Change in shape was held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant (see MPEP 2144).


Allowable Subject Matter
Claims 7-9, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 7 contains allowable subject matter wherein a filling insert is arranged between the shell core and the outer laminate at the bend.  While Qin discloses the wind turbine blade of claim 1, Qin does not have a filling insert arranged between the shell core and the outer laminate at the bend. No prior art of record sufficiently teaches the allowable subject matter.
In a non-prior art, Clemens et al. (EP 3,299,613 A1) teaches a filling insert between the shell core and the outer laminate at the bend. However, Bendel is a publication published after the effective filing date the of the instant application.

Claims 8-10 also contain allowable subject matter by virtue of their dependency on claim 7.

Claim 12 contains allowable subject matter wherein a bend stiffener is arranged on the inner laminate of the first blade shell part or the second blade shell part, the bend stiffener comprising a first stiffener part having a first end portion attached to a first inner laminate portion of the inner laminate, the first stiffener part having a second end portion attached to a second 

Claim 15 also contains allowable subject matter because claim 15 requires the allowable subject matter a filling insert between the shell core and the outer reinforcement material at the bend indicated as allowable for claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roberts et al. (U.S. Pre-Grant Publication No. 2019/0291365) is a non-prior art teaching a bent core portion at the flat back trailing edge.
Datta et al. (U.S. Patent No. 9,492,973) teaches a wind turbine blade shell having a core forming a shear web.
Maurits et al. (European Patent Document EP 3,708,825) is a non-prior art teaching a bent core portion at the flat back trailing edge.
Burchardt et al. (U.S. Pre-Grant Publication No. 2020/0318605) teaches a flat back trailing edge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745